Citation Nr: 0706783	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  96 23-599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury, to include discogenic disease and spondylosis of the 
cervical spine.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from November 1960 to November 1971, with additional 
periods of inactive and active duty for training as a member 
of the United States Coast Guard Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This matter has been before the Board on two separate 
occasions and was remanded in August 2003 for procedural 
compliance and in February 2006 for further evidentiary 
development.  Instructions with the remands were complied 
with, but, for reasons discussed below, remand is again 
necessary for the issue of entitlement to service connection 
for residuals of a head injury.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing in December 1999.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for residuals 
of a head injury, to include headaches and memory loss, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's current spondylosis and discogenic disease of the 
cervical spine are due to an in-service neck injury sustained 
in a motor vehicle accident.


CONCLUSION OF LAW

Service connection for residuals of a neck injury, to include 
discogenic disease and spondylosis of the cervical spine, is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
residuals of a neck injury.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends, in essence, that he has a chronic 
disability of the cervical spine secondary to a neck injury 
sustained a motor vehicle accident while on active duty.  His 
original claim for service connection was denied in an 
unappealed 1972 RO decision.  In a February 2006 decision, 
the Board found that new and material evidence had been 
received and reopened the veteran's claim for service 
connection for residuals of a neck injury.  The claim was 
remanded at that time obtain a medical opinion addressing the 
contended relationship between a current neck or cervical 
spine disability and the in-service trauma.  

The relevant medical evidence of record includes a private 
electromyography study, dated in March 1990, which showed the 
veteran had chronic C5 radiculopathy on the left.  A private 
X-ray examination in March 1991 revealed minimal degenerative 
changes with right foraminal encroachment at C3-4.  Private 
magnetic resonance imaging (MRI) in May 1991 disclosed a 
small osteophyte at the right side of C3-4.  The osteophyte 
indented the dural tube and extended slightly into the 
intervertebral foramen, which was thought to potentially be a 
cause of a right C4 radiculopathy.  The MRI also showed a 
small osteophyte at the C4-5 level.  

In August 1993, multiple VA X-ray views of the cervical spine 
revealed minimal disc height loss and posterior osteophyte 
formation on the posterior inferior aspect of the veteran's 
C4 vertebral body, consistent with mild degenerative disc 
disease at the C4-5 interspace.  

A VA examination of the veteran's spine in February 1998 
resulted in a diagnosis of chronic cervical spine pain 
secondary to discogenic disease and foraminal stenosis.  A 
subsequent VA MRI confirmed disc bulging/spondylosis from C3-
C6, most prominent at C4-C5.  

In view of the foregoing, the Board concludes that the 
veteran has a current diagnosis of a cervical spine 
disability, to include discogenic disease and spondylosis.  

With respect to pertinent in-service findings, the service 
medical records show that the veteran was involved in an 
automobile accident in March 1963, and he was subsequently 
treated for muscle contusion and strain in the neck or 
"whiplash".  Treatment included physical therapy.  The 
question remains whether the veteran's current cervical spine 
disability is linked to the in-service neck trauma.

The record contains an opinion which links the veteran's in-
service neck injury to his current diagnosis of a cervical 
spine disability.  Specifically, a December 1999 letter from 
a private osteopath includes the statement that MRI reports 
had demonstrated a gradual increase in the severity of the 
veteran's neck condition and, that to a "reasonable degree 
of medical certainty," the veteran's cervical spondylosis 
was related to his March 1963 in-service accident.  The Board 
notes that this opinion was based on history obtained from 
the veteran rather than a review of the claims file.  
However, the history of the in-service motor vehicle accident 
and treatment for a neck injury is confirmed by the service 
medical records.  As such, the opinion is not subjectively 
based, but has a factual grounding in the documented 
evidence.  As such, it cannot be disregarded merely because 
the claims file was not reviewed.  See Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  

While favorable, the above opinion was not very thorough in 
nature and was not based upon a review of the complete 
record.  Moreover, there is a significant gap in time between 
the in-service neck trauma and the initial post-service 
diagnosis of a cervical spine disability.  Such negative 
evidence can weigh against a claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the 
Board remanded this appeal in February 2006 to obtain a VA 
medical examination for the purpose of determining the 
etiology of the veteran's cervical spine disability, to 
include spondylosis and discogenic disease.  The report of 
the examination, dated in September 2006, includes an opinion 
based on a claims file review to the effect that it is not 
likely that the veteran's neck condition was related to his 
service accident of 1963.  In support of this opinion, the 
physician noted that the veteran had a reported history of 
remote-controlled airplane flying (requiring him to look up 
quite often), and, there was an additional alleged motor 
vehicle accident in 1972, which reportedly was as an 
intervening cause in exacerbating the veteran's cervical 
condition.  The Board finds that the probative weight of this 
opinion is significantly diminished as it was based upon an 
incorrect factual background.

Specifically, the February 2006 examiner did not correctly 
interpret the facts as they appear in the record as the 
veteran sought treatment at VA in 1972 to support his claim 
for service connection, but the findings listed in the August 
1972 VA examination report (on which the September 2006 
examiner relied) relate not to a separate accident in 1972, 
but to the in-service 1963 accident verified by 
contemporaneously recorded service medical records.  Under 
these circumstances, and as the Board is not challenging a 
medical opinion but rather an interpretation of relevant 
facts, little probative weight can be assigned to the 
February 2006 VA physician's conclusion.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Considering this report 
against the December 1999 opinion of the veteran's private 
osteopathic physician, the Board determines that the latter 
is of significantly greater probative value as it is based 
upon a documented neck injury during service and provides a 
link between a current cervical spine disability and the in-
service trauma.  It is also pertinent to mention that the 
veteran is a physician's assistant (PA) and his opinion 
regarding the nexus at issue is of some probative weight.  
See Espiritu, supra.

In view of the foregoing, service connection for residuals of 
a neck injury, to include discogenic disease and spondylosis 
of the cervical spine, is warranted.  


ORDER

Entitlement to service connection for residuals of a neck 
injury, to include discogenic disease and spondylosis of the 
cervical spine is granted.  


REMAND

The veteran also contends that he sustained a head injury 
during the aforementioned 1963 motor vehicle accident, which 
has resulted in recurrent headaches and episodes of memory 
loss.  

As noted above, the veteran has a medical background as a PA.  
Thus, his claim that he has headaches and dizzy spells 
secondary to an in-service head injury is competent evidence 
in support of his claim.  See Espiritu, supra.  He 
specifically attributes his headaches and memory loss to a 
head injury that allegedly occurred at the time of the 
undisputed in-service motor vehicle accident.  There is also 
medical evidence of treatment for occipital headaches.  The 
Board, in its February 2006 remand, accepted the veteran's 
statements as enough to reopen the claim for service 
connection (initially denied in 1972) as it posited a 
possibility of a current condition linked to an in-service 
event.  The claim was remanded at that time for a 
comprehensive VA medical examination and medical opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the report of the veteran's medical examination, dated in 
September 2006, the examiner stated that he saw no evidence 
in the claims file of any in-service head injury.  Other than 
indicating that the claims file was reviewed, however, there 
was no opinion specific to headaches or any associated memory 
impairment (mentioned in the February 2006 remand) as a 
result of the 1963 documented in-service motor vehicle 
accident.  As such, the Board finds that the opinion did not 
specifically address if a current disability, manifested by 
headaches and/or associated memory loss, was present and if 
so, if it was related to the automobile accident, which, as 
established by the Board decision above, did result in a neck 
injury and eventually disability of the cervical spine.  

Under the above circumstances, the veteran is entitled to a 
more thorough examination and opinion that fully addresses 
the questions at hand and is supported by a rationale with 
citation to the clinical record.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  The veteran should be afforded a VA 
neurological examination, by a neurologist, 
to determine the nature, approximate onset 
date or etiology of any residuals of a head 
injury, to include headaches and episodes 
of memory loss, which may currently be 
present.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the neurologist is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran had recurrent headaches 
or episodes of memory loss and, if 
so, is it at least as likely as not 
that the headaches and/or memory 
loss are linked to the documented 
1963 motor vehicle accident, which 
at a minimum resulted in whiplash 
and a chronic disability of the 
cervical spine.  

The neurologist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The neurologist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for residuals of a head injury, 
to include headaches and memory loss.  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


